Citation Nr: 0839366	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
hepatitis C.

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's hepatitis C had its onset in service or is 
otherwise related to his active military service.  


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in February 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in March 2006 and May 2007 letters 
and was given ample opportunity to respond.  Subsequent to 
the issuance of these letters, the veteran's claim was 
readjudicated in October 2007 and March 2008 Supplemental 
Statements of the Case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a November 2007 statement, the veteran alleged that VA had 
a duty to assist to arrange for specific quantitative testing 
to be performed at a VA Medical Center (VAMC) if his claim 
was being denied simply because his hepatitis C had not been 
diagnosed using the required testing method.  Along with this 
statement, the veteran also submitted a copy of a September 
2004 laboratory report from Dayton VAMC showing a positive 
HCV RNA for hepatitis C.  Based on this diagnosis, the 
veteran was thereafter scheduled for a VA examination in 
January 2008 to obtain an opinion as to whether his hepatitis 
C can be directly attributed to service.  Thus, the duty to 
assist has been satisfied.  Further examination or opinion is 
not needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran is seeking service connection for hepatitis C.  
As will be explained below, the Board finds that the criteria 
for service connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

The veteran, who was awarded a Purple Heart medal and a 
Combat Medic Badge for his service in Vietnam, had combat 
service.  In the case of any veteran who engaged in combat 
with the enemy in active service, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  However, this reduced evidentiary burden relates only 
to the issue of service incurrence, and not to whether the 
veteran has a current disability or whether a current 
disability is linked to the incident in service; those two 
questions require medical evidence.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that while serving in Vietnam he had 
high risk factors for hepatitis C, which have resulted in his 
now positive diagnosis and antibodies of hepatitis C.  He 
testified at his September 2008 Travel Board hearing that he 
worked for about five to six months in a field tent hospital 
around amputees and people that had been seriously injured.  
As a combat medic, he administered needle injections of 
medicines and drew blood.  He also injected himself with 
antibodies on several occasions, and generally worked in the 
field under unsanitary conditions.  It was also stated that 
he received air gun inoculations, which he believed could 
have resulted in exposure to bodily fluids.  The veteran 
further testified that he was hit in the neck with shrapnel 
while in the field.  

Service medical records show that in August 1966, the veteran 
was seen for a scalp laceration.  The wound was sutured.  
Three days later, the sutures were removed and a band aid was 
put on.  No further records are contained in the service 
medical records regarding treatment for the laceration or any 
other shrapnel wounds, although, as noted above, the veteran 
was awarded a Purple Heart medal and a Combat Medic Badge.

After service, a private medical statement dated in March 
1999 from C. Bensonhaver, M.D. shows that the veteran had 
experimented from time to time with drugs, including cocaine, 
amphetamines and LSD.  An August 2001 psychological 
evaluation report from G.M. Bonds, Ph.D. indicates that the 
veteran started using illegal drugs at age 23.  The veteran 
reported past occasional use of marijuana and cocaine, past 
monthly use of LSD, and past daily use of amphetamines.  

In a December 2002 stressor statement, submitted in support 
of his claim of service connection for PTSD, the veteran 
admitted that he has been addicted to various drugs.  

The veteran's history of drug abuse has likewise been 
documented in his VA medical treatment records.  In April 
2001, Mental Health Clinic intake notes show that the veteran 
reported experimenting with drugs from 1969 to 1999.  He 
stated that he used anything he could get his hands on and 
that his last drug usage was cocaine from a couple years ago.  
Subsequently, October 2002 VA treatment records note the 
veteran to be a present drug user.  In March 2004, it was 
noted that the veteran had a 35 year history of intravenous 
drug use, a history of cocaine use, and that he had quit 
cocaine a year ago.  

VA treatment records from 2007 further document the veteran's 
history of drug abuse.  In early May 2007, the veteran 
requested treatment through the patient recovery program 
(PRP).  He stated that he had been using cocaine for two 
years and that his last use had been that morning.  That same 
day, the veteran was given a full Addiction Severity Index 
(ASI) interview.  The ASI report showed, among other things, 
that the veteran had used cocaine for 20 days out of the past 
month and that he had a 34 year history of cocaine use.  It 
was further noted that the veteran had been snorting cocaine 
every other day since the age of 25, using about $180 per day 
with the last use being that morning.  The following week, 
the veteran was seen in the emergency department.  The chief 
complaint was withdrawal and the veteran reported having 
snorted cocaine for the last couple years.  It was noted that 
he used about an ounce daily and that his last use was two 
weeks ago.  The veteran admitted to having intravenous drug 
abuse in the past.  The veteran was advised that there was no 
real treatment for cocaine withdrawal.  In late May 2007, a 
psychiatric assessment and history of addiction was 
conducted.  Concerning the veteran's addiction history, his 
drug of choice was listed as cocaine.  He reported that his 
cocaine use started at age 40 and that he snorted daily for 
the last two years, using an ounce a week.  The veteran 
indicated that he spent $700 weekly and that his last use was 
over two weeks ago.  General notes from that same day show 
that the veteran admitted using cocaine once or twice a week 
for the last two years and spending $700 weekly.  

In June 2007, VA treatment notes show that the veteran 
admitted having used crack cocaine.  It was reported that he 
had been using cocaine for the past three years and that his 
last cocaine use was in May 2007.  The veteran was diagnosed 
with cocaine dependence.  A week later, neurology 
consultations notes indicate that the veteran had been using 
cocaine for the last two and a half years and had stopped in 
May 2007.  VA treatment records from July 2007 show that the 
veteran had not used cocaine since that May.  In August 2007, 
it was noted that the veteran's cocaine dependence was in 
remission.  September 2007 treatment records indicate that 
the veteran reported a history of cocaine abuse.  

The veteran was afforded a VA examination in January 2008 to 
assess the current nature and etiology of his hepatitis C.  
The Board finds the examination report to be comprehensive 
and sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiner reviewed the veteran's 
claims file prior to rendering his conclusion.  The examiner 
noted that the veteran had been diagnosed with asymptomatic 
hepatitis C in 2001.  It was noted that the veteran had no 
history of blood transfusions before 1992, no history 
suggestive of having unprotected sex with multiple sexual 
partners, no history of hemodialysis, and no history of 
tattoos or repeated body piercings.  The examiner highlighted 
the veteran's history of significant intranasal cocaine use 
and intravenous drug use.  The veteran admitted to multiple 
drug use, including cocaine, LSD, amphetamine, barbiturates, 
and several other things that he could no longer remember.  
The examiner noted that although the veteran had worked as a 
combat medic in service, there were no documented instances 
in the claims file of blood exposure of skin or mucous 
membranes, including but not limited to accidental needle 
punctures.  

After conducting a physical examination and laboratory tests, 
the examiner opined that the veteran's positive diagnosis of 
hepatitis C was less likely as not caused by or the result of 
his work as a combat medic.  The rationale for this opinion 
was that the veteran had a significant past history of 
factors associated with hepatitis C.  Review of scientific 
literature showed that the odds of hepatitis C associated 
with intravenous drug use was 49.6 percent of cases.  It was 
noted that hepatitis C is related to intranasal use.  Review 
of scientific literature also showed that a person with 
excess prolonged alcohol abuse has higher incidence of 
hepatitis C infection.  This was found in 34 percent of 
patients.  The examiner noted the veteran's significant 
history of alcohol abuse.

The veteran has presented medical evidence of a current 
diagnosis of hepatitis C.  As to service incurrence, the 
veteran, as a layman, is not competent to state that he was 
infected with the hepatitis C virus in service; such a 
determination requires medical evidence.  He can provide 
evidence as to risk factors, which he identified as 
unsanitary exposure to blood and bodily fluids, injections 
with used needles, and airgun inoculations.  However, there 
is no medical evidence associating any of these reported 
incidents with his current hepatitis C.  With respect to 
airguns, the Board notes that although there has been at 
least one case report of hepatitis B being transmitted by an 
airgun injection, thus far there have been no case reports of 
hepatitis C being transmitted by an airgun.  See VBA letter 
211 (04-13) June 29, 2004.  Taking into account all of the 
relevant evidence of record, the medical evidence establishes 
that hepatitis C was most likely due to post-service illicit 
drug use, and not due to in-service airgun or needle 
injections or exposure to blood and bodily fluids.  
Furthermore, the earliest medical evidence of record of 
hepatitis C is from 2001, over three decades after the 
veteran's separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In reference to the history of risk-factor drug abuse as 
reflected in his post-service medical records, the veteran 
argues that this history is based on false information he 
provided to VA when he was trying to convince VA to admit him 
for medical treatment.  The Board finds that this contention 
lacks credibility.  Although there are minor discrepancies in 
the medical records concerning the dates and durations of 
prior drug use, the veteran's history of intravenous drug use 
and intranasal cocaine abuse is clearly and extensively 
documented in the medical records, as described above.  In 
addition, the veteran admitted at his September 2008 Travel 
Board hearing that he has a history of intranasal drug use.  
The Board notes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110), 
November 30, 1998.  In this case, to the extent that there 
might have been any drug use contemporaneous with service, 
the law clearly prohibits service connection for a disease, 
resulting from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to establish 
a nexus between hepatitis C and military service.  See 
Hickson, supra.  The most probative medical evidence 
regarding etiology is the January 2008 VA examination report 
which rules out a relationship between the veteran's 
hepatitis C and his duties in Vietnam as a combat medic.  The 
Board notes that this examination report is thorough and 
supported by the veteran's service medical records as well as 
post-service medical treatment records. The VA examination in 
this case is, therefore, adequate upon which to base a 
decision.

The Board is mindful of the veteran's assertions concerning 
the etiology of his hepatitis C.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
that he was exposed to blood and needles in unsanitary 
conditions while in Vietnam.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his hepatitis C.  

In light of the foregoing, the Board concludes that service 
connection for hepatitis C is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


